Title: Joseph Dougherty to Thomas Jefferson, 10 March 1817
From: Dougherty, Joseph
To: Jefferson, Thomas


          
            Dear Sir
            Washington City
Mar. 10th 1817
          
          During the late session of congress Mr Timms, the assistant doorkeeper to the Senate became so frequently intoxicated that the Senate came to a resolution to elect another in his place. the resolution however, was laid on the table, and kept as a  rod over him the remaining part of the session.
          I was an applicant for his place, and put my papers in the hands of Gov. Barbour where they remained till near the close of the sessions session.
          I requested of Gov. B. by note to send them to me. He inclosed them, directed them to me, and gave them to Timms, Timms gave them to the messenger—who also was an applicant. They are lost, and have reason to blive, wilfully destroyd
          As these documents were of infinite value to me, particularly the letter from you, recommending me to the office of Sergeant at arms. That letter, in your hand writing, directed to the Honble Mr Lambert of N. J. is lost, or, destroyd
          You will verry much oblige me sir, by renewing it. inclosed is a copy of one sent to J. B. V. which you left open for my perusal.
          
            Your Humble Servt
            Jos Dougherty
          
        